We conclude that appellant has presented nothing more than
a bare allegation of error. That Johnson's statement to the prosecutor
purportedly incriminated him does not establish that it was exculpatory or
otherwise satisfied Brady, see State v. Huebler, 128 Nev. „ 275 P.3d
91, 95 (2012) (explaining the requirements to establish a Brady violation),
cert. denied, 568 U.S. , 133 S. Ct. 988 (2013), thereby obligating the
prosecutor to disclose it. And it does not appear that Johnson's statement
was discoverable under NRS 174.235(1) (obligating the prosecution to
disclose written or recorded statements made by witnesses that
prosecution intends to call in its case in chief). Moreover, Johnson's name
appeared on the prosecution's witness list, and appellant does not suggest
that he was unable to interview Johnson in preparation for trial.
Accordingly, we
            ORDER the judgment of conviction AFFIRMED.




                        Hardesty


                                                                         J.




cc: Hon. David B. Barker, District Judge
     Roger P. Croteau & Associates, Ltd.
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                     2